BUFFINGTON, Circuit Judge.
The question involved in this tax ease is, Where a decedent died within one year before passage of the Revenue Act of 1921, is the liability of his estate for a tax liability imposed by the Revenue Act of 1919 on death, but not collectible for one year thereafter, released and discharged by such act of 1921. The case turned on the meaning of the words of the act, “have accrued or may accrue.” After argument and full consideration, we adopt as our own the comprehensive and able opinion of the trial judge, which is printed in the margin,1 and on it affirm the judgment below.

 Opinion of District Court will be found published in 39 E.(2d) 950.